—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered July 25, 1994, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly denied him a suppression hearing. The defendant sold heroin to an undercover officer during a so-called "buy and bust” operation. The defendant’s affirmation in support of his motion did not "contain sworn allegations of fact” as is required under CPL 710.60 (1). The defendant’s bare conten*696tion that he "[a]t no time * * * engage[d] in any criminal behavior” is precisely the type of legal conclusion the Court of Appeals has stated is insufficient to warrant a suppression hearing, especially in the context of a "buy and bust” operation (see, People v Mendoza, 82 NY2d 415).
The defendant’s remaining contention was not preserved for appellate review and, in any event, does not warrant reversal. Balletta, J. P., Thompson, Ritter and Florio, JJ., concur.